DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11, 13, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerberus (EP 0546401 A1).

Regarding claim 1, Cerberus discloses a hazard detector (cf.col.1, lines 1-5), 
comprising: a detector head (cf. Fig.3:30), 
comprising: a hazard sensor (cf. Fig.3:32), 
a light source, and a light detector (cf. Fig.3:33); 
a detector base (cf. Fig.3:20) 
comprising at least one adjustable reflecting surface (cf. Fig.3:217) 
that toggles between a first position that reflects light from the light source toward the light detector and a second position that does not reflect the light to the light detector (Fig.3:217; implicitly disclosed for a bar code), 
wherein the first position is associated with a first value and the second position is associated with a second value; and wherein the detector head is configured to detachably couple with the detector base such that the light source and the light detector are positioned opposite the reflecting surface to enable detection of the reflecting surface (cf. column 5, line 57-column 6, line 2). 

Regarding claim 2, Cerberus also discloses that the adjustable reflecting surface does not reflect the light in the second position (Fig.3:217; implicit for a bar code).

Regarding claim 3, Cerberus also discloses that the adjustable reflecting surface reflects the light away from the light detector in the second position (Fig.3:217; implicit for a bar code).

Regarding claim 4, Cerberus further discloses that the detector base further comprises a plurality of adjustable reflecting surfaces (see Fig.3: 217); 
the detector head includes a plurality of means for detection, each of the plurality of means for detection corresponding to one of the adjustable reflecting surfaces; and values associated with positions of the plurality of adjustable reflecting surfaces indicate an address (cf. col.6 lines 5-10).

Regarding claim 5, Cerberus further discloses that the detector head is configured to determine the address and report the address to a fire panel (cf. column 6, lines 2-10).

Regarding claim 6, Cerberus further discloses that the detector head further comprises at least one environmental sensor. (cf. column 6, lines 2-10).

Regarding claim 7, Cerberus further discloses that the detector head further comprises at least one environmental sensor includes a gas sensor or at least one intrusion detector (cf. column 1, lines 1-3).

Regarding claim 8, Cerberus further discloses wherein the detector head further comprises at least one environmental sensor (cf. column 1, lines 1-3).

Regarding claim 9, Cerberus further discloses wherein the intrusion detector includes a window contact sensor, a door contact sensor, a glass break sensor, a water level sensor, or a passive infra-red detector (cf. column 1, lines 1-3).

Regarding claim 10, Cerberus discloses a fire detection device (cf.col.1, lines 1-5), 
comprising: a base configured for mounting on a wall or ceiling (cf. Fig.3:20), 
the base including an adjustable reflecting surface that reflects light in a first position and that does not reflect light in a second position (cf. Fig.3:217), 
wherein the first position is associated with a first value and the second position is associated with a second value; and a transponder unit (cf. Fig.1,2,3:31) 
including: a transponder (cf. Fig.3:22), 
and for detecting whether the adjustable reflecting surface is in the first position or the second position based on reflected light, wherein the transponder unit is configured to mount to the base such that the means for detecting is positioned opposite the adjustable reflecting surface to enable detection of a position of the adjustable reflecting surface (cf. Fig.3).

regarding claim 11, Cerberus further discloses the fire detection device is a hazard detector; and the transponder is configured to detect one or more of smoke, heat, fire, carbon monoxide, carbon dioxide, toxic chemicals, or natural gas (cf. column 1, lines 1-3).

Regarding claim 13, Cerberus further discloses that the transponder (cf. Fig.2,3: 31) includes a light source and a light detector (Fig.3:217; implicit for the disclosed bar code reader); the light source is configured to generate a light signal; the light detector is configured to detect the light signal when the adjustable reflecting surface is in the first position.

regarding claim 16, Cerberus discloses a hazard detector (cf.col.1, lines 1-5),
comprising: a detector base configured for mounting on a wall or ceiling (cf. Fig.3:20), 
the base including a reflective surface (cf. Fig.3:217) 
that reflects light in a brightened configuration and does not reflect light in a darkened configuration, wherein the brightened configuration is associated with a first value and the darkened configuration is associated with a second value; and a detector head (cf. Fig.3:30), 
comprising: a hazard sensor (cf. Fig.3:32),
means for detecting a configuration of the reflective surface (cf. Fig.3:33),
the detector head configured to mount to the detector base such that the means for detecting is positioned opposite the reflective surface to enable detection of the reflective surface being in the brightened configuration or the darkened configuration (Fig.3:217; principle of bar code reader).

Regarding claim 17, wherein the reflecting surface includes a reflective label configurable to be darkened manually with a marker such that the reflective label is no longer reflective (Fig.3:217; the bar code is certainly “configurable to be darkened” simply by being present).

Regarding claim 18, wherein the detector base includes a plurality of reflective surfaces (Fig.3:217; the bar code has a plurality of reflective lines);
And the detector head includes a plurality of means for detection, each of the plurality of means of detection corresponding to one of the plurality of reflective surfaces (Fig.3:217),
Wherein values associated with configurations of the plurality of reflective surfaces indicate an address

Regarding claim 19, the claim is interpreted and rejected as claim 17 stated above.

Regarding claim 20, Cerberus discloses wherein the detector head is further configured to determine the address and report the address to a fire panel (cf. col.6 lines 5-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerberus in view of Official Notice.

Regarding claim 12, wherein: the fire detection device is a notification appliance (cf.col.1, lines 1-5; Fig.3:30).
The claimed transponder includes one or more of a strobe, an audio alarm, or speech is not specifically disclosed by Cerberus. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of the invention to use strobes, audio alarms, and speech alarms in a hazard detection/notification appliance. Modifying Cerberus to use strobes/audio/speech alarms would increase the functionality of the system by providing indications to users regarding what has been detected. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cerberus according to Official Notice.

Regarding claim 14, wherein the light signal includes a pulsed light beam is not specifically disclosed by Cerberus. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of the invention to use a pulsed light beam for bar code reading. Modifying Cerberus to use a pulsed light beam would increase the overall functionality of the system by providing an already used system for reading barcodes. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cerberus according to Official Notice.

Regarding claim 15, wherein the light signal includes a continuous light beam is not specifically disclosed by Cerberus. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of the invention to use a continuous light beam for bar code reading. Modifying Cerberus to use a continuous light beam would increase the overall functionality of the system by providing an already used system for reading barcodes. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cerberus according to Official Notice.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689